United States District Court

NORTHERN DISTRECT OF TEXAS
DALLAS I)IVISION

R.S., by and through his next friend, RUTH
B-,
Plaintiff,

HIGHLAND PARK lNDEPENDENT
SCHOOL DISTRICT,

§
§
§
v. § CASE NO. 3:16-CV-29l6-S
§
§
§
Dei"endant. §

MEMORANDUM OPINION AND ORDER

Plaintiff R` S*W (“RS” or “Plaintiff”) is a secondary student With disabilities Who
attended school in Highland Park lndependent School District (“HPISD” or the “District”) from
the spring of 20l2 through the spring of 2015. While attending HPISD, Piaintiff received special
education services from the District. Plaintiff, by and through his next friend, Ruth B., brought
this civil action pursuant to the lndividuals with Disabilities Education Act (“IDEA”) to appeal
and to obtain a reversal of the decision by the Special Education Hearing Officer (“SEHO”) in the
underlying special education due process hearing

Plaintiff alleges that he suffered repeated injuries for years at HPISD, along With marked
regression in skills, both academic and non-academic Plaintiff’s mother ultimately removed him
from the District and enrolled him at Chase’s Place, a small private school for children with
disabilities Plaintift` brought a due process complaint pursuant to lDEA against the District,
requesting reimbursement for private school tuition and related expenses After a three-day special
education due process hearing, the SEHO denied the relief requested by Plaintiff. Plaintiff appeals
the SEHO’s decision to this Court, and also asserts claims pursuant to Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq., and pursuant to 42 U.S.C. § 1983.

 

 

The parties each filed Motions for Summary Judgment with respect to the IDEA claim.
Piaintiff moves the Court to (i) reverse the decision of the SEHO, and (2) order HPISD to
reimburse Plaintiff for prospective private placement and for private placement expense incurred
since April i0, 2015. The District moves the Court to affirm the SEHO’s decision rejecting all of
Plaintifi”s claims. For the reasons that follow, the Court grants the District’s Motion [ECF No.
20], and denies Piaintiff"s Motion [ECF No. 221.

I. THE IDEA FRAMEWORK

This case arises under the IDEA. 20 U.S.C. §§ 1400-i482. The lDEA’s purpose is to
“ensure that all children With disabilities have available to them a free appropriate public education
that emphasizes special education and related services designed to meet their unique needs and
prepare them for further education, employinent, and independent living[.]” Id. § i400(d)(l)(A).

The iDEA requires that a school district receiving federal funding: (l) provide a “free
appropriate public education” (“FAPE”) to each disabled child Within its boundaries, and (2)
ensure that such education is offered, to the greatest extent possible, in the “ieast restrictive
environment” (“LRE”) consistent with the student’s needs Cja)ress~Fairbm/)ks Indep. Sch. Dz'sr.
v. Michcrel F. ex rel. Bcrrry F. ("M:.'chael F"), 118 F.3d 245, 247 (5th Cir. i997); 20 U.S.C. §
l4l2(a)(l), (5). The FAPE provided must be developed to each disabled student’s needs through
an “individual educational program” (“IEP”). ]d.; see 20 U.S.C. § l4l4(d). An IEP is a “Written
statement prepared at a meeting attended by a qualified representative of the school district, a
teacher, the child’s parents or guardians, and, When appropriate, the child himself.” Mfchael F.,
l 18 F.3d at 247; see 20 U.S.C. § 1401(20) The IEP is “the centerpiece of the statute’s education
delivery system for disabied children.” Endrew F. ex rel. Joseph F. v. Dorrglas Cry. Sch. Dz`st. RE-

1 (“Endrew F. ”), 137 S. Ct. 988, 994 (2017) (quoting Honig v. Doe, 484 U.S. 305, 311 (1988)).

 

The IDEA requires that every IEP include “a statement of the child’s present levels of
academic achievement and functional performance,” describe “how the child’s disability affects
the child’s involvement and progress in the general education curriculum,” and set out “measurable
annual goals, including academic and functional goals,” along with a “description of how the
chiid’s progress toward meeting” those goals will be gauged ld. (quoting 20 U.S.C. §§
1414(d)(1)(A)(i)(I)-(III)). The IEP must also describe the “special education and related services
. . . that will be provided” so that the child may “advance appropriately toward attaining the annual
goals” and, when possible, “be involved in and make progress in the general education
curriculum.” Id. (quoting 20 U.S.C. §§ 1414(d)(l)(A)(i)(l\/)). An iEP must be “reasonabiy
calculated to enable a chiid to make progress appropriate in light of the child’s circumstances.”
Id. at 999.

In Texas, the committee responsible for preparing an IEP is known as an Admissions,
Review, and Dismissal committee (“ARDC”). Michaef F., 118 F.3d at 247. Parents and educators
often agree about what a child’s IEP should contain, but not alwaysl Endrei»i) F., I37 S. Ct. at 994.
When disagreement arises, parents may turn to dispute resolution procedures established by the
IDEA. Id. The parties may resolve their differences through a “[p}reliminary meeting” or,
somewhat more formally, through mediation Id. (quoting 20 U.S.C. §§ 14I5(e), (t)(i)(B)(i)). lf
these measures fail to produce accord, the parties may proceed to what the lDEA calls a “due
process hearing” before a state or local educational agency. ld. (quoting 20 U.S.C. §§
14l5(f)(1)(A), (g)). The hearing is generally limited to the identification, evaluation, or
educational placement of the chiid, or to determining whether the child received a FAPE. Klein

]ndep. Sch. Dt.s't. v. Hovem, 690 F.3d 390, 395 (5th Cir. 2012). And at the conclusion of the

 

 

administrative process, the losing party may seek redress in state or federal court. Endrew F., 137
S. Ct. at 994 (citing 20 U.S.C. § l415(i)(2)(A)).

Under the lDEA, when a party aggrieved by an administrative decision brings a civil
action, the district court may grant such relief as it determines is appropriate Ri`chm'dson Indep.
Sch. Di`sr. i). MichaelZ., 580 F.3d 286, 292 (5th Cir. 2009) (quoting 20 U.S.C. § 1415(i)(2)(B)(iii)).
Parents who remove their child from a public school setting because they believe that the public
education program fails to provide a FAPE and who place their child in a private school for that
reason are entitled to reimbursement if the court holds that (1) the proposed lEP did not provide a
FAPE and (2) the private school placement was appropriate Hovem, 690 F.3d at 396 (citing Sch.
Cr)mm. owa'l!'ngfon v. Dep ’r ofEduc. oanss., 471 U.S. 359, 369 (l985)).

II. STANDARD ()F REVIEW

The role of the judiciary under the IDEA is limited, leaving the choice of educational
policies and methods in the hands of state and local officials thre v. Ascension Pczr. Sch. Bd.,
343 F.3d 373, 377 (5th Cir. 2003). When reviewing the decision ofthe SEHO from the due process
hearing, the district eourt’s review is “virtually de novo.” Daf[. Indep, Sch. Disl. v. Woody, 865
F.3d 303, 308-09 (5th Cir. 20l7) (quoting Michaal F., 118 F.3d at 252). “When a district court
reviews a hearing officer’s decision under the lDEA program, it receives the records of the
administrative proceedings and also takes additional evidence at the request of any party.” Hous.
lndep. Sch. D:`sf. v. V.P. ex rel. Jucm P. (".]ucm P. ”), 582 F.3d 576, 582-83 (5th Cir. 2009).
Although the district court is to give due weight to the SEHO’s findings, the court must ultimately
reach an independent decision based on a preponderance of the evidence Id. at 583 (quoting
Michael F., 118 F.3d at 252). However, this “is by no means an invitation to the courts to substitute

their own notions of sound educational policy for those of the school authorities which they

 

review.” Bd. ofEduc. ofHendri'ck Hudson Cemt. Sch. Di'sr. v. Rowley ("Rowley”), 458 U.S. 176,
206 (1982).

ln an appeal under the lDEA, “summary judgment is not directed to discerning whether
there are disputed issues of fact, but rather, whether the administrative record, together with any
additional evidence, establishes that there has been compliance with IDEA’s processes and that
the child’s educational needs have been appropriately addressed.” Serh B. ex rel Donald B. v.
Orlecms Par. Sch. Bd., 810 F.3d 961, 967 (5th Cir. 2016) (internal quotation marks omitted). The
lDEA creates a presumption in favor of the educational plan established by the lEP, and the party
attacking the IEP bears the burden of demonstrating its inappropriateness Salley v. St. Tcmmrcmy
Par. Sch. Bd., 57 F.3d 458, 467 (5th Cir. 1995).

III. BACKGROUNDl

Per Special Order 3-318, this case was transferred from the docket of Judge Sidney A.
Fitzwater to the docket of this Court on March 8, 201 81

The record in this case, Which the Court has reviewed in determining whether to uphold or
reverse the administrative decision below, is substantial The parties participated in a three-day
due process hearing on 1\/1ay 9-1 1, 2016. The SEHO heard the testimony of nine witnesses and the
parties submitted nearly 5,000 pages of exhibits The Court here aims only to present the contours

of the relevant facts

 

' As discussed below in § IV.A, Plaintift"s claims arising before April 13, 2014, are barred by the orie-year statute of
limitations Any discussion by the Court ot`incidents occurring before Aprii l3, 20§4, are included only for context

5

 

 

A. R.S. and his Areas ofDisability
R.S. resides in the geographical area served by HPISD. Admin. R. (“AR”) 356.2 At the
time of the underlying due process hearing, R.S was 13 years old. Id. at 346. R.S. enrolled in the
second grade in HPISD in January 2012, when R.S.’s mother, Ruth B., moved to Texas from
Virginia. ]d. at 2285, 5263. R.S.’s father, Commander (“Cdr.”) S., lives in Virginia, but continues
to be highly involved in R.S.’s care and decision-making, including his education. Id. at 2285.
Both Ruth B. and Cdr. S. are attorneys See id. at 5261, 5630-31.'
R,S. is overwhelmingly described by those close to him as a happy, wonderful young man.
l-lis mother describes R.S. as a “sweet kid, fun~loving” with a “great sense of humor.” Id. at 5261.
According to Ruth B., R.S. is “always happy and optimistic.” Ici'. Cdr. S. describes R.S. as a
“fantastic young man” and “an engaging individual.” Id. at 5632. His father describes him as

55 ii

“strong, resilient,” and “very clever” with a “defying spirit.” Id. R.S. is described by his teachers
and specialists as “inquisitive,” “delightful,” “a happy child,” and a hard worker. Id. at 3306, 6260,
6325. At school, R.S. loves music and enjoys interacting with his friends and peers. Id. at 3307,
6332. Outside of school, R.S. also enjoys being outside, swimming, and attending professional
sports games with his father. Id. at 3107.

R.S.’s medical conditions include hypotonia, Cortical Visuai lmpairment (“CVl”), cerebral
palsy, and West Syndrome. Ia’. at 358, 381, 5262-6. At school, R.S. works with a large team of

teachers, aides, and specialistsl The specialist team working with R.S. includes a teacher of the

visually impaired (“TVI”), an assistive technology (“A"l`”) coordinator, a speech language

 

2 Citations to the Adrninistrative Record filed with the Court will denote the Bates-stamped page numbers provided
by the Texas Education Agerrcy (“TEA”) in certifying the record (e.g., AR #), which are located in the bottom right
hand side of each page, numbering t through 6489.

 

 

pathologist, an occupational therapist, a physical therapist, a special education teacher, a music
therapist, and an adaptive physical education (“PE”) teacher. See id. at 3123, 6351-52

R.S. has significant visual impairment as a result of his CVI, which impacts many aspects
of his education Id. at 31l8. According to Plaintiff’s expert, Dr. .lan van Dijk, “With this
condition, the eye structures are normal, but, because of brain damage, the child is unable to
interpret incoming information from the eye.” [d, at 1747. R.S.’s CVI requires him to use his
other senses to support his visual sense. Id. at 1747, 3110. Scott Baltisberger, a specialist and
consultant from the Texas School for the Blind and Visually lmpaired (“TSBVI”), testified that
because R.S. is “unable to access information visually, his hands are a very important source of
infor'mation.” Id. at 5755. Children With CVl take more time to access visual information, and
will need sometimes more than an extra minute of time. Ia’. at 5765. According to the 20l5
Functional Vision Evaluation and Learning l\/ledia Assessment Report, R.S. demonstrated a delay
in time between the presentation of an object and the time it takes him to see it, particularly when
materials and/or tasks are novel. Id. at 31 11. R.S. also demonstrated a need for 30 to 45 seconds
of “processing time” of closing his eyes before responding or interacting appropriatelyl Id.

R.S. is a nonverbal communicator. Id. at 384. R.S. communicates through vocalizations,
body posturing, reaching, object symbols, photographs, and augmentative alternative
communication (“AAC”) devices, such as an iPad. Id. at 3126~27, 5854. During his time at
HPISD, R.S. worked on communicating his wants and needs and understanding his daily tasks and
schedule through an object-picture-symbol hierarchyl Id. at 6018-19. First, R.S. was given an
object to hold and grasp. See id. Then, R.S. was given a picture of that object. See id. Ultimately,
the picture would be transferred to a symbol for R.S. to select on his iPad. See id. For example,

when it was time for R.S. to go to vision therapy with the TVl, Hillary Keys, R.S. would be

 

 

presented with keys. Id. at 6074. The goal was for R.S. to associate the keys with vision therapy,
and “understand what activity he was about to do.” Ia'. at 6074~75. R.S. would then progress
through the hierarchy, and move from actual keys, to a picture of keys, to recognizing a symbol of
keys on his AAC device as his understanding and familiarity with the symbol developed Id. at
6078. Depending on R.S.’s familiarity with the symbol and what it represented, R.S. would be
given either an object, picture, or symbol to communicate ]d. at 6019. New words and symbols
were introduced at the beginning of the hierarchy, working up to use on the AAC device. Ici'. at
3126-27, 6019. According to the 20 l 5 Full and lndividual Evaluation (“FIB”), R.S. “has emerging
skills in identifying his name, his school, some basic needs and choice using his communication
device.” Id. at 3126.

R.S. relies on equipment‘and staff support at all times throughout his school day to assist
him with mobility, repositioning, toileting, feeding, and physical participation in various activities
!d. at 3l40, 6166. R.S. requires assistance for safe participation in all physical activities Ici'. at
314l. R.S. has low muscle tone throughout his body, and generally has more weakness in his
trunk and proximal extremities Id. at 3134. He does not have protective responses to prevent
injury if he falls. Id. at 3 l4l, 6168. R.S. is non-ambulatory and uses a wheelchair as his primary
means for mobility. [d. at 3140. When not in his wheelchair, R.S. utilizes a variety of equipment
Ici'. at 3140, 6167. R.S. uses a standing frame for trunk and leg stretching in addition to lower
extremity weight bearing. Id. at 2275. lie also uses a gait trainer for daily mobility practicel Id.
R.S. spends part of his day in the “Little Room,” a piece of equipment that provides him with a
safe environment for independent play and sensory-based exploration Id. at 3140. In some
classes, R.S. does his work sitting in a supportive chair with his feet flat and a seat belt. Id. He

also utilizes a posture bench called a Kaye bench to work on his postural control. Id. at 6l75. R.S.

 

wears orthotics on both feet to manage foot position and to allow him to stand safely. Id. at 3146,
6257. According to the 20l5 FIE, R.S. has made progress in his ability to assist staff with his
transitions from equipment to equipment throughout the school day. Id. at 3143.
B. Spring 2012

After moving from Virginia to Texas with his mother, R.S. enrolled in HPISD in January
20l2 as a second grader at Hyer Elementary School (“HES”). AR 2273, 2285, 2331, 6263. The
principal of HES at the time was Jeremy Gilbert. Id. at 6080-81. HPISD provided special
education services to R.S. upon his enrollment in the District based upon his IEP developed in
Virginia. Ici'. at 690-730, 6083-84, 6163-64. On l\/lay 11, 2012, the District completed R.S.’s FlE
in all areas of suspected disability, and confirmed R.S. met eligibility requirements for special
education and related services as a student with an intellectual disability, visual impairment, speech
impairment, orthopedic impairment, other health impairment (epilepsy), and multiple disabilities
Id. at 2273, 2288. R.S. subsequently qualified for special education and related services on the
basis of these disabilities ]d. at 2329.

ln early 2012, Plaintiff` s parents assert that R.S. was sent home with dried feces on his
wheelchair after he experienced a significant accident at school. Pl.’s lvlot. 3-4. The evidence in
the record, however, supports the SEHO’s finding that l~lES staff notified R.S.’s mother and asked
if she wanted to pick up R.S. from school after the accident, cleaned R.S., had him seen by the
school nurse, gave R.S. a fresh change of clothing, cleaned his wheelchair as best as possible, and
kept R.S. out of his wheelchair for the remainder of the day. See AR 6085-87.

C. 2012-13 School.' Year
Beginning in October 2012, R.S. experienced a series of injuries and falls during his time

enrolled in the District. On October 3, 2012, R.S. fell forward off the Kaye bench and hit his face

 

 

 

 

on the floor, causing a swollen area directly below his left eye. AR 4428. At the time of the fall,
R.S. was working with his occupational therapist. Id. at 6089, 6177-78. After R.S. fell from the
Kaye bench, the District implemented a protocol that required an aide or teacher to also be present
whenever R.S. was working with a specialist Id. at 6106, 6l28.

Plaintiff alleges that he regressed significantly in his skill levels during the 2012»13 school
year. Pl.’s Mot. 6. The District did concede during an October 20l3 ARDC meeting that there
had been regression during the 20i2-l3 school year in the area of communication AT. AR 2427,
6029, 6096-97. HPISD chiefly attributed this documented regression to human error by the special
education teacher in the course of data collection Id. at ll4fl, 6029. However, HPISD also
admitted that some of this regression constituted actual regression in RrS.’s skill levels ]d.

ln January 2013, Ruth B. notified HPISD that R.S. was developing a pressure sore on his
tailbone. Id. at l406. On January 30, 2013, Dr. Tana Roberts, R.S.’s pediatrician and primary
care provider, notified the District that R.S.’s pressure sore was in the earliest stage (stage 1) and
was likely developing as a result of prolonged sitting and wheelchair use. Id. at l415. ln response
to both Ruth B. and Dr. Roberts’s concerns, the District contacted R.S.’s wheelchair vendor to
conduct pressure mapping on R.S.’s equipment, and implemented a 30-to»45 minute repositioning
protocol to alleviate R.S.’s pressure sore. Ici’. at 6180-86.

D. 2013~14 Sclwol Year

On October 1 l, 20l3, R.S.’s 2013 ARDC convened to review his progress and to review
and revise his lEP. AR 2426. Prior to the ARDC meeting, the District obtained input from R.S.’s
private therapists on lEP goals and objectives, and held numerous collaborative meetings with
R.S.’s parents to draft and revise R.S.’s proposed goals and objectives Id. at 2426, 2429, 3308~

09, 3973. Cdr. S. attended the meeting in person, and Ruth B. attended by phone. Id. at 2426.

10

 

 

During the meeting, Cdr. S. stressed the importance of accurate data collection and his wish that
expectations for R.S. not be lowered Id. At this meeting, l-lPISD conceded that there had been
regression during the previous school year in the area of communication AT. ]a’. at 2427, 6029,
6096-97. The data presented at the October 2013 ARDC meeting indicated that R.S.’s progress
varied greatly from one grading period to another. Id. at 2428.

At the continuation of the ARDC meeting on October 22, 2013, the ARDC discussed
compensatory services available to address R.S.’s regression Ia'. at 2433. Ruth B. attended in
person and Cdr. S. attended by phone. Id. One of the compensatory services requested by R.S.’s
parents was a District referral to TSBVI. Id. The ARDC discussed the disadvantage of TSBVI
being the “most restrictive environment away from typically developing peers and family
members.” ]d. at 2434. "l`he ARDC agreed to table the discussion on TSBVI until a later ARDC
meetingl Id.

While Ruth B. was on campus for the ARDC meeting on October 22, R.S. suffered a second
injury to his head and face. R.S. was working in his standing frame with the AT coordinator and
an aide when he fell forward and struck his face on an iPad that was being held in front of him.
]d. at 4423~24, 6129-30. Principal Gilbert testified that when he became aware ofthe incident, he
pulled Ruth B. out of the ARDC meeting to check on R.S. Id. at 6098~99. Principal Gilbert and
Ruth B. decided that R.S. was okay to return to class Id. at 6099. The nurse noted minimal
bruising soon after the incident Id. at 4424. However, the A'f coordinator testified, and
photographs taken by Ruth B. demonstrate, that the affected area became very red and swollen the
next day. [d. at 22l8-25, 5876»77. Following the iPad incident, the AT coordinator purchased a
new foam case and stand for the iPad. Id. at 5877. The District also implemented a new protocol

requiring someone to be within arm’s length of R.S. at all times Id. at 6106.

 

 

On October 31, 2013, the ARDC reconvened for the third time after Ruth B. expressed
disagreement with R.S.’s proposed placement and compensatory services, and Cdr. S. expressed
disagreement with how the ARDC meeting minutes were worded Id. at 2453. Ruth B. attended
in person, and Cdr. S. participated by phone. Id. Kendra Reece, an advocate from Disability
Rights Texas, also participated in the ARDC meeting. Id. At the reconvene, the District
acknowledged that it did have “less than reliable data which indicates regression,” and agreed to
make a referral to TSBVl as a compensatory service. Id. at 2454-55. The District also agreed to
make an application for the TSBVI Outreach Program. Id. at 2454. When Ruth B. expressed a
concern regarding the injuries that had occurred at school, the ARDC discussed taking
antecedent/behavior/consequence (“ABC”) data, requesting a functional behavior assessment
(“FBA”), and developing a behavior intervention plan (“BIP”) for R.S, if needed. [d. at 2455. The
ARDC meeting ultimately ended in agreement by all parties Id. at 2457.

On November 22, 2013, the ARDC met again to consider an FBA and BIP based on
behaviors seen at home and at school. Id. at 2481. Ruth B. attended in person, and Cdr. S.
participated by phone. Id. Ruth B. expressed that her behavioral concerns arose after the injury
at school when R.S. hit his head on the iPad. Ici'. The specific behaviors discussed included R.S.
shutting down, refusing to work by putting his head down or pretending to be asleep, putting his
hands in his mouth, batting his ears, and refusing to keep his glasses on. Id. Ruth B. signed the
consent for the FBA and BIP, as well as a consent for psychological services ]d.

While Ruth B. was on campus for the November ARDC meeting, R.S. suffered yet another
injury. R.S. rolled off a cot used as a changing table for him when his aide stepped away to look
for a trash can. Id. at 4421, 6l01-03, 6394. The nurse noted an abrasion to R.S.’s forehead with

no bleeding or swelling, and R.S. returned to class ]d. at 4421. Photographs taken by Ruth B.

12

 

 

 

demonstrate that R.S. later developed a black eye and bruised face. Id. at 2226-27, 2230. ln
response to the injury, l’rincipal Gilbert met with R.S.’s parents the next l`\/londay. Id. at 4475,
6104. Principal Gilbert assured R.S.’s parents that he would investigate and take the safety steps
requested Id. at 6104, 6106-07. 'l`he District instituted a new hygiene protocol and added a safety
belt to the changing table. ]d. at 4475-76, 6106-09.

On February 28, 2014, the ARDC met to review R.S.’s PBA and BIP. [d. at 2578. Cdr. S.
attended in person. Id. The ARDC agreed to conduct an orientation and mobility (“O&l.`\/I”)
evaluation Id. l"he ARDC also discussed the response from TSBVI regarding R.S.’s referral [d.
TSBVl did not accept R.S. for admission, stating that its “review of [R.S.’s] educational records
and other information led us to conclude that he is currently receiving a [FAPE] from your district
and will continue to have meaningful instructional opportunities within your district and
community.” Ia’. at 2491. However, TSBVI did agree to provide support to the District through
its Outreach Program. ]d. at 2491, 2578. fhc ARDC meeting ended in agreement. fail at 25 80-
83.

l`SBVl conducted its initial visit to the District on April 14 and 15, 20l5 Id. at 2595-26l9.
During the initial visit, Baltisberger, TSBVl’s Specialist in Education of the Visually lmpaired,
observed R.S‘ in his classrooms throughout the school day, consulted with his teachers, met with
R.S.’s parents in his home, and conducted a closing meeting Id. at 2596, 5754»55. Baltisberger
observed during his initial visit that R.S.’s “schedule was very busy,” and felt that the “pacing
should be slowed down a little bit.” Id. at 5757. Baltisberger also noted that R.S. had “a lot of
goals and objectives and it seemed that a lot of time was being spent taking data.” Id. During his
testimony, Baltisberger explained that children with CVI learn by first using their hands to explore

their environment Id. at 5757-60. Baltisberger analogized the special needs of students who are

 

severely visually impaired and also have additional impairments to the development of very young
children Id. at 5758. Baitisberger explained,
[Ijnformation is acquired sequentially. . . . A child who . . . has vision, they learn to
coordinate their hand movements with their environment . . . lA} child is not born
understanding that they have [an] impact on their environment T hey don’t
understand . . . they are moving their own hands, and they are picking things up and
moving them. They learn that by visually observing that environment And that
skill, the whole skill of reaching out and picking something up leads to other things
leads to manipulating objects, leads to explor[ing] the objects, leads them to
understand[ing] the different properties of the object, leads to understanding that

this has a name that it’s called So all these things have to occur before the other
information really starts to make a lot of sense.

ll]f you want a child to learn about dairy farming, . . . they need to understand that

there is a thing -» a cow. . . . [B]efore that, they have to understand that there are

things that [are] known as animals And before that, they have to understand that

there are things out in the environment And before that, they have to understand

that they can interact with that environment
Id. at 5759-60. Because R.S. was not “physically interacting with his environment to a great
degree,” Baltisberger was concerned that many of R.S.’s academic goals and skills “wouldn’t
make sense to him” and “would not be the most useful way for him to spend his time.” Id. at 5760.

At the end of his initial visit, Baltisberger made suggestions to address his two main areas
of concern for R.S.: (l) mobility and (2) independent, active engagement with the environment
Id. at 2597. To aid in R.S.’s mobility, Baltisberger suggested, among other things
“[i]ncorporat[ing] movement and travel into activities and routines rather than presenting mobility
as a separate activity by itself.” Id. "fo help R.S. develop greater independence, Baltisberger made
numerous suggestions Baltisberger recommended the use of Active Learning with R.S., which is
the approach developed by Plaintiff’s expert, Dr. van Dijk. Ia'. at 2596-97, 5468-69, 5755~57.

Active Learning was designed specifically for children with visual impairment to address their

needs in acquisition of foundational concepts Id. at 3089. Baltisberger also recommended that

14

 

 

District staff utilize hand-under-hand instruction, slow the pace of instruction to ailow R.S. more
time to process information, and deveiop consistent routines. Id. at 25 97~99. Because R.S. at that
time was not interacting with his physical environment to a great degree, Baltisberger emphasized
a greater focus on functional skills rather than grade-levei academic concepts. Id. at 2699, 575 8»
60. Finally, Baltisberger suggested that R.S.’s communication system should be infused
throughout the day, and underscored that whenever a new symbol is introduced, an object symbol
should be used first. ]d. at 2600.

Baltisherger testified that the District was wiiling to implement his recommendations, and
had actually already begun to implement many of his suggestions under the recommendations of
the TVi. Id. at 5767. Plaintiff’s parents, however, were initially concerned by his
recommendations Id. at 5760-61. Baltisberger testified that R.S.’s parents were advocating and
pushing for R.S. to engage in the academic activities Baltisberger expressed concern with, and
wanted to keep many of his academic goals in place. Id. Plaintiff’ s parents were worried that a
focus on Active Learning activities “represented things that [R.S} had already accomplished
earlier.” Id. l~lowever, after meeting with Plaintiff’s parents and explaining his recommendations,
they ultimately agreed Id. At the end of his visit, Baltisberger worked with the District to develop
an action plan, and agreed to return to HPISD for further consultations, particularly as R.S.
transitioned from l-lES to middle school. Id. at 2602»04, 5768-69. Baltisberger testified that he
had no concerns regarding the "l`Vl’s understanding of his recommendations ld. at 5769-70.

On l\/lay 9, 2014, the ARDC met again to review the O&M evaluation and to consider the
report from TSBVI. Ia'. at 2764. Both Ruth B. and Cdr. S. attended in person Id. Based on the
results of the O&M evaluation, R.S. quaiified for O&M services Ia’. The report from TSBVI was

sent to Ruth B. and Cdr. S. before the ARDC meeting, and the recommendations from TSBVI

 

were considered when drafting new goals and accommodations for R.S. Id. The proposed goals
were sent to R.S.’s parents before the meeting, and there was a collaboration meeting with R.S.’s
parents the week before to review the proposed goals, along with email communication Ia'. Ruth
B. shared at the meeting that R.S. was “improving in all areas” and that he is “happy when he is at
school.” [d. The meeting ended in agreement Id. at 2766.

E. Summer 2014 (Extended Sclmol Yem')

On June 24, 2014, white R.S. was attending a different elementary school for Extended
Schooi Year (“ESY”) services, he feil off the Kaye bench onto the floor. AR 4455-56, 5315. At
the time of the fall, R.S. was working with the TVI and an aide. Id. at 5315. 'l`he schooi nurse
noted a small abrasion on his upper lip. Id. However, photographs taken later by Ruth B.
demonstrate that R.S. had a black eye and significant bruising and swelling around and above his
left eye. ]d. at 2232-41, 5316.

Ruth B. testified that HPISD did not notify her directly of the injury. Id. at 5317-18.
Rather, Ruth B. learned about the fall from a private care provider she hired to work with the
family that summer. Id. at 5317-18. Ruth B. met with Dr. Catherine Donahue, the District’s
Director of Summer Programs, on lane 26, 2014, to discuss the fall. Id. at 1498»99, 5321. After
the meeting, Ruth B. emailed Dr. Donahue with her concerns regarding “inconsistencies” with the
nurse’s report, the report from the vision teacher, and Dr. Donahue’s report regarding the incident.
]d. at i498-99. Ruth B. also expressed her concern that the June 24, 20i4, fall was the fourth head
injury R.S. had suffered while attending school in HPISD. ld.

On June 27, 2014, Ruth B. filed a negiectfui supervision report with Child Protective
Services (“CPS”). ld. at 1502-ll Ruth B. testified that she filed the CPS report because she

“could not get a straight answer out of the school” and she was concerned that there might be other

16

 

 

incidents that she did not know about. Id. at 5323-24. CPS made written findings that R.S.’s
“safety is threatened due to inadequate supervision” and that R.S. had “bruising to a vitai body
part from falling.” Id. at i512.

ln response to the incident, HPISD staff members assured R.S.’s parents that they were
addressing the issues and would take whatever measures necessary to prevent any further injuries
as R.S. transitioned to middle school. Id. at l521-23, 5324-26. Aprii Estrada, the Director of
Speciai Programs for the District, indicated that she would review R.S.’s current plan and make
any necessary changes to ensure his safety, and would also work with Debbie Morrison, the Speciai
Education Coordinator at the middle school. Id. at 1598, 6378-81.

F. 2014-15 School Year

R.S. transitioned to McCulioch Middle School (“MIS”) for the 2014-l 5 school year. Prior
to the start of the new school year, the District held trainings for staff working with R.S. on safety
procedures, including proper transfer techniques See id. at 33i8, 3975, 3977, 4457, 6211-16.
Plaintiff alleges that Ruth B. witnessed l\/llS staff using a “prisoner hold” on R.S. during the August
training session she attended Pl.’s l\/lot. 19. However, the evidence in the record supports the
SEHO’s finding that the term “prisoner hold” was never used by the District, and that R.S.’s
transfers were appropriately accompiished. AR 6219-23. Moreover, after Ruth B. expressed
concerns regarding the transfer technique, the District discontinued use of that particular transfer
technique and aiso set up a meeting in the horne with R.S.’s private therapist to discuss transfer
techniquesl [d. at 6218-i9, 6224-25.

On September 30, 2014, R.S. suffered his fifth injury at an HPISD school when he fell
forward while seated in his “office chair” wearing his safety belt. Id. at 6234-36. At home, R.S.

had been using a roiling, adjustable height office chair with a seatbelt and a Boppy cushion behind

i'."

 

 

his back. Id. at 6226-27. 'fhe wheels on the chair did not have locks. Id. at 6227. Lydia
Boudreaux, the District physical therapist, testified that after visiting R.S. at home and meeting
with his private therapists, she found a similar chair for R.S. to use during his classes because R.S.
was demonstrating “nice posture” when using the chair. Id. On the date of the injury, despite
using a safety beit, R.S. somehow tilted the chair forward until his forehead hit the floor, causing
an abrasion. Id. at 4409, 6235-36. Following the incident, the nurse noted that R.S. had a red,
oval abrasion on his forehead just above his eyebrow. Id. at 4409. R.S. returned to class for the
remainder of the day. Id.

On October 3, 2014, the ARDC met for its annual meeting ]d. at 2956. Both Ruth B. and
Cdr. S. attended the meeting [d. at 2967. R.S.’s parents shared their concerns regarding the injury
on September 30, 2014. Id. at 2956. Plaintiff alleges that at the meeting, Boudreaux “became
frustrated and suggested that the only way to prevent R.S. from failing and suffering injury was to
restrain and immobilize him compietely and that she could provide equipment for this purpose.”
Pl.’s Mot. 15. Boudreaux testified that she did make the statement out of frustration because the
District and the family “had worked so hard together to try to work on [R.S.] getting more
independent with his sitting, working on transfers.” AR 6240. Boudreaux testified that there was
no way to assure that R.S. would never have any kind of incident Id. According to Boudreaux,
“{l]n an effort for {R.S.} to work on his postural control and for him to move and be moving in his
school environment, he is at risk just like any child When you’re learning a skill, you are at risk
to have an incident.” Ia'. at 6290.

In response to the injury, the ARDC discussed conducting additional staff trainings every
three weeks. Id. at 2956. Ultimately, l\/ilS staff received additional training on November li,

20i4, November 14, 2014, November 20, 2014, December 4, 2014, December l l, 2014, December

 

12, 2014, December l8, 2014, lanuary Zl, 2015, February 5, 2015, February lG, 2015, February
13, 20l5, February iS, 2015, and April l7, 2015. Id. at 3395-3412. Training topics included:
safety plan review, toileting routine, wheelchair to chair transfer, TSBVI follow up, transfers
generally, gait trainer, orthotics and stander, “Little Room,” safety, and standing routine. Id.
Additionally, the District implemented a new safety protocol requiring two people to be with R.S.
whenever he was using equipment other than his wheelchair. Id. at 623 6-3'?. i`lie ARDC also
agreed to one primary aide working with R.S. in the morning, and a different one in the afternoon
to avoid any fatigue. Id. at 2957.

”[` he ARDC discussed R.S.’s progress and goals, including in music therapy, O&l\/l,
physical therapy, adaptive PE, and toileting. Id. Due to time constraints the meeting was
reconvened on October 24, 2014. ]d. at 2958. Prior to the reconvene, Ruth B. and Cdr. S. received
a copy of R.S. ’s present levels of academic achievement and functional performance (“PLAAFP”).
Id. At the reconvene, the ARDC again discussed R.S.’s progress and goals Id. at 2958-61. R.S.’s
parents asked numerous questions and made suggestions for changes, and the District staff
answered the questions and made changes to R.S.’s IEP based on parental input. Id. The ARDC
agreed to recess and reconvene on November lO, 2015. Id. at 2961.

ln the interim, Amanda Rutherford, the District’s AT coordinator, met with Ruth B. and/or
one of R.S.’s caretakers on October 28, 2014, and November 3, 20l4, to compare the images used
for R.S.’s communication devices at home and at school. ld. at 2976. At the reconvene on October
24, 2014, Ruth B. had expressed her concern that there were inconsistencies between the images
R.S. used to communicate at home and at school. Id. at 2959. Rutherford testified that she

collaborated with Ruth B. and R.S.’s caretakers on numerous occasions after R.S. enrolled in the

19

 

 

 

District to ensure consistency between R.S.’s AAC device at home and at school, including over
the weeltend, ]d. at 5857-58, 5906.

Both Ruth B. and Cdr. S. attended the November l(), 20l4, reconvene. At the reconvene,
Plaintiff’s parents raised numerous concerns about R.S.’s goals and progress Id. at 296l -63. Ruth
B. expressed her concern that R.S. using a hard copy picture as opposed to the iPad would be a
step back. Id. at 2961. Cdr. S. observed R.S. in his classroom before the reconvene, and was
concerned that he did not see the communication device utilized as recommended by TSBVI,
including allowing enough wait time to respond Id. Both parents were concerned that data was
not being collected accurately on goals and R.S.’s lEP was not being implemented consistently
Id. District staff addressed Plaintiff’s parents’ concerns and answered their questions Id. at 2961-
63. The ARDC continued to discuss R.S.’s progress and goals and make changes to R.S.’s IEP
based on parental input. Id. Ultimately, the ARDC agreed to table the meeting, and reconvene
again at a later date. Id. at 2963. Due to a death in R.S.’s fainily, the ARDC did not reconvene as
planned on November 14, 2014. ]d. at 2992. However, the members of the ARDC agreed to
implement the goals and objectives already discussed and agreed upon. Id. at 2996.

TSBVI returned to consult with HPISD on December lfl and 5, 2014. Id. at 3032~40.
Baltisberger testified that he observed HPISD staff using some of the Active Learning techniques
that he had previously recommended Id. at 5773-74, 5830. Baltisberger also testified that he did
not see anything in his observations that he felt to be inappropriate and that the District was willing
and able to implement his recommendations Id. at 5775. Baltisberger’s primary concern after his
second visit was an overreliance on pictures in the object-picture-symbol hierarchyl Id. at 5771-
72. Baltisberger observed that R.S. had difficulty with the picture symbols and recommended

utilizing objects instead Id. R.S.’s parents were reluctant to use objects in place of pictures

20

 

because they were concerned this might represent a regression Ia’. at 5775. After meeting with
Baltisberger, the District and R.S.’s parents ultimately agreed to use objects for words and
activities R.S. was less familiar with, and use pictures for words and activities R.S. was
consistently responding to. [d. at 5772-75.

On December l2, 2014, the ARDC reconvened to review the remaining proposed goals
and objectives following parental input. Id. at 2964-66. Ruth B. attended in person and Cdr. S,
joined by phone. Id. at 2964. The ARDC, including R.S.’s parents, agreed that the goals for R.S.
to reach were appropriate, but there still needed to be clarity on implementation of the goals Ia'.
at 2965. The ARDC agreed that how best to implement goals would be supported through on-
going consultation with TSBVI. Ia’. Ultimately, Plaintiff’s parents did not agree to the full IEP as
written. Id. at 2966. District staff believed that current services were successful and that on-going
consultation with TSBVI was needed Ic)'. Plaintiff` s parents however, did not agree that provided
services were successful, and asked to provide a written statement of their disagreement to be
added to the ARDC document Id. Since a consensus was not reached, the District offered a lG-
day recess to collect information to address points of disagreement ld. Plaintiff` s parents declined
the recess option ld.

On December 31, 2014, R.S.’s parents submitted a statement to append the ARDC meeting
documentation ld. at 687-89. R.S.’s parents expressed concern about R.S.’s lEP implementation,
specifically the TSBVI recommendations training of staff, and basic safety at school. fd. at 687.
The letter alleged that during a November 7, 2014, visit by Cdr. S., recommendations from TSBVI
were not being followed by the District, but did not specify what aspect of the IEP or TSBVI
recommendations were not being followed ]d. at 687-88. 'l"he letter also alleged that R.S. had yet

to have an A'l` system developed and consistently employed ]d. at 689‘ Plaintiff’s parents also

2l

 

 

 

renewed their request for a third party to assist with IEP development and training, stating in the
letter that TSBVI was inadequate in this function Id. at 688.

On January 21, 20l 5, Baltisberger returned to the District for a third visit, accompanied by
an O&M specialist from the TSBVl Outreach program. Ia'. at 5775-76. Baltisberger testified that
he did not have any concerns regarding the District’s implementation of his prior
recommendations and that he found the District’s staff was open to his suggestions Id. at 5780-
Sl. Baltisberger’s primary recommendation was to reduce the number of goals in R.S.’s lEP. Id.
at 5778~79. Baltisberger also testified that R.S.’s communication system was an area of concern
and disagreement between R.S.’s parents and the District. Id. at 578l-82. According to
Baltisberger, R.S. “at that point was using a lot of different things in a lot of different places.” Ia.’.
at 5783. Baltisberger i‘ecommenderd, and the District and parents agreed, to adopt a single system
that could be implemented at home and at school across all environments ]d. at 5782-83.

TSBVl conducted its fourth and final visit to the District on l\/larch 24-25, 20l5. Id. at
3086-3104 On his final visit, Baltisberger brought another specialist from the TSBVl Outreach
Program who works with students who have CVl and multiple impairments Id. at 5784.
Baltisberger testified that the District “really seemed to be hitting their stride more with the
{Ajctive [L]earning activities.” Id. at 5785. Baltisberger observed R.S. doing co-active activities
with his teaching assistants that Baltisberger described as a “really, really nice lesson.” Ia'. at 5786-
88. l-le also observed R.S. in a “neat” cooking lesson that was motivating and functional. Id. at
5788. Baltisberger testified that he observed R.S. in his classes “using his tactile and his vision to
access materials.” Id. F or example, in math class Baltisberger observed R.S. not “just doing . . .

math,” but doing “hands-on activities exploration activities” as well. Id. at 5789. fhc report from

22

 

 

 

TSBVI conciuded that R.S. had begun independently using his hands to a greater degree. Id. at
3089. The report also noted R.S.’s success with current Active Learning strategies Id.

Throughout the 2014-15 schooi year, Plaintiff”s parents raised numerous concerns
regarding R.S.’s toileting procedure, transfer techniques, and equipment Plaintiff` alleges that
Ruth B. again witnessed District staff using an improper “prisoner hold” during a training in
December Pl.’s i\/iot. 20. Plaintiff also alleges that the District continued to use equipment that
R.S. had outgrown despite his discomfort Id. Moreover, Piaintift`aiieges that Ruth B. witnessed
HPISD staff sitting R.S. on the toiiet backwards “and ailowing him to fail in white he Was
struggiing and crying.” Id. Finally, Plaintiff aiieges that the District continued to put R.S.’s
orthotics on the wrong feet. Id. at 22. However, the Court finds that the record supports the
SEHO’s findings that (l) R.S.’s wheeichair transfers were appropriately accomplished; (2) the
District worked closeiy with Ruth B. to devise a toilet training protocol, which included trials
sitting backwards on the toiiet, but R.S. never fell in the toilet; and (3) that R.S. was sent horne in
discomfort with his orthotics on the wrong feet one day, but R.S. did not suffer any injury as a
result of his orthotics being mistakenly piaced on the wrong feet. See AR 15-17; see also id. at
6i99-6203, 6219-23, 6249-50. Additionally, both R.S.’s physical therapist and adaptive PE
teacher testified that they did not have any concerns about R.S. outgrowing his equipment Id. at
6231, 6367.

Plaintiff filed a request for a due process hearing with the TEA on Aprii 13, 2015. Id. at
50-68. On l\/lay il, 2015, the District completed R.S.’s 2015 FIE. Id. at 3123~79. The ARDC
met on May 15, 2015, to review the 2015 FIE, as weli as to review and revise R.S.’s IEPi Id. at
3259. Prior to the ARDC meeting, Piaintiff`s parents each received a copy of the FIE, the draft

iEP, updated goals and objectives, and proposed goals and objectives based on R.S.’s PLAAFP.

23

 

 

ld. at 3218-3222, 3259, 4706-07. The ARDC met and reconvened three different times»~l\/lay i5,
l\/lay l8, and May 22. Id. at 3253-56. Cdr. S. participated in ali three, but Ruth B. did not attend.
Id. The ARDC reviewed R.S.’s progress and goals, addressed Cdr. S.’s questions and concerns,
and revised R.S.’S iEP based on feedback and suggestions from Cdr. S. Id. at 3259»3271. Cdr.
S. was concerned that some of R.S.’s goals were not challenging enough, particularly with regard
to his communication and AAC device. Id. at 326{), 3264, 3271. Ultimately, the ARDC reached
consensus, and Cdr. S. stated that ali of his concerns were discussed and that he appreciated the
effort of the District to consider his concerns and make adjustments to the lEP. Id. at 3271.
G. Removal from HPISD

R.S. did not return to HPISD for the 2015-i6 school year, AR 47i9. Ruth B. removed
R.S. from HPISD, giving HPISD notice of his r‘ernovaf on August 24, 2015. Id. R.S. enrolled in
Chase’s Place, a very small private school with oniy 10 children in attendance Id. at 5358-59,
5559. Plaintiff alieges that he has made progress at Chase’s Place on many fronts. Pi.’s l\/lot. 30.
However, because Chase’s Place lacks the funds and staffing to supply all of the therapies and
services R.S. needs, Ruth B. is supplementing with outside therapists and service providers AR
5360. Ruth B. paid $7£,395.99 for both Chase’s Piace and for R.S.’s supplementary private
services ld. at 1769-75, 2040-42, 2125~36, 2137'-45, 2191-2213.

H. R.S. ’s Progress and Regression

The parties greatly dispute R.S.’s progress and regression during his time enrolied in the
District. Plaintiff alleges that he regressed severely in numerous areas, including his
communication skills, vision, mohility, and other skills Pl.’s l\/lot. 25-29. Additionally, Plaintiff
argues that the SEHO made “an erroneous evaluation of the evidence” regarding R.S.’s regression,

and describes his analysis as “flawed.” See id. at 28 n.l6. ln contrast, the District maintains that

24

 

R.S. made significant academic and non-academic progress since his enrollment in the District.
See Def.’s l\/iot. 28-35.
(1) Communication

Piaintiff alleges that he regressed with respect to communication According to Piaintiff,
he came to HPISD with a Dynavox communication system, a calendar system, and a picture
exchange system AR 5347~49. Plaintiff claims that HPISD did not use these systems with him,
such that he lost his means of communication Pl.’s Mot. 25. The Court, however, finds that the
evidence in the record does not support Plaintiff` s argument

R.S.’s records from his school district in Virginia reflect that, as of May 5, 2011, R.S.
demonstrated inconsistent progress in development of receptive language and negligible progress
in development ofspeech. AR 691. R.S.’s iEP Progress Reports indicate that after three six-week
grading periods, R.S. had not yet demonstrated progress on eight out of nine communication~
related IEP objectives including using an unspecified AAC device to communicate needs, making
a choice between two options, greeting peers and teachers, identifying 20 new items per quarter,
and sorting items by three categories Id. at 701-03. R.S.’s lEP Progress Report from April 1,
201 1, indicates that R.S. was inconsistent with using his AAC device to communicate his needs,
R.S. was inconsistent with the AAC device in making a choice between two options, and that
“[i}nconsistency has made it impossible to determine what [R.S.] means” when using an AAC
device to communicate basic needs and wants and to increase his social interaction Id. at 702.
R.S.’s fEP Progress Report from J urie 21, 201 l, states, “[R.S.] still tends to scroil through choices
on his device rather than choosing one. When he uses the large pictures he is very successful.”

Id.

25

 

 

On his lEP from November 15, 20i1, R.S.’s present level of performance in
communication states:

Strengths: [R.Sr] has made great progress in using 4” x 4” pictures to identify the

objects and reinforcers he desires lie is able to do so in a scattered array and the

pictures can even be moved to different locations At this tinre, he uses them to

choose from break items and r‘einforcers. [R.S.l has also been using his AAC

device to greet his peers but still requires hand over hand adult support to be

successful

Needs: iR.S.] needs to expand his communication by using pictures to request items

he needs, such as water, food, bathroom, and other items He would also benefit

from using a device to greer his peers and teachers The team would like to decrease

the size of pictures over time in hopes that one day he can transfer the skill to an

augmentative communication device.
Id. at 713.

Upon enrolling in HPISD, the District purchased an iPad for R.S. to use as his AAC device.
]d. at 5910. The AT coordinator testified that the District decided to use an iPad instead of a
Dynavox as R.S.’s AAC device because R.S. had already been using an iPad at horne as his
personal communication device for multiple years Id. at 5910-1l. As discussed above, the
District conceded in October 2013 that R.S. suffered from some regression in the area of A'i`
communication during his first year enrolled in the District. See id. at 2427, 6029, 6096~97.
However, R.S.’s 2015 FlE indicates that R.S. did make progress in communication while enrolled
in HPISD. R.S.’s 2015 FIE indicates that not only did R.S. use an AAC device to answer yes and
no questions such as, “Do you want your glasses ofl`?”, but he was also able to identify his name,
school, and some basic needs and items, as well as make choices Ia'. at 3 i26. Significantly, while

R.S. required adult support to utilize his AAC in November 20l1, by i\/lay 2015, R.S. was “able to

activate a cell on the device using his index and third finger paired together.” ]d.

26

 

 

(2) Vision

Plaintiff also alleges that he regressed with respect to vision According to Plaintiff, by the
time R.S. reached the end of his time at HPISD, he was back squarely within Phase 11 of CVI
resolution even though he had demonstrated “signs of Phase ill partial resolution” while in
Virginia. Pl.’s Mot. 26. 'l`he Court, however, finds there is no support in the record for Plaintiff`s
allegation that R.S. regressed in his vision and declined on the CVI Chart range.

R.S.’s November 20i l iEP from Virginia indicates that R.S. “made great progress using
4” x 4” pictures to identify the objects and reinforcers he desires,” and includes a goal to decrease
picture size from 4” to 3”. AR 713. Tiier'e is no evidence in the record that R.S. had previously
had success with using 3” x 3” pictures while in Virginia. R.S.’s 2012 FlE states that R.S. is
“working on communicating using real pictures that are 3x3 to 4x4 inches,” that R.S.’s “expressive
communication goals included using 4 x 4going down to 3x3 pictures to request his wants and
needs,” and that R.S. “has been trying to use 3x3-4x4 pictures.” Id. at 2280-81, 2284. Plaintiff
has not directed the Court to any evidence in the record demonstrated that R.S. ever exhibited
success with 3” x 3” inch pictures

Furthermore, R.S.’s Function Vision/Learning Media Assessrnent from Virginia indicates
that R.S. has CVl, but does not indicate a CVI Chart range. See id. at 693-95. Plaintiff relies
heavily on his lack of color and pattern preference, as well as his typical visual/social response, to
establish that R.S. was in CVl Phase 111 as of May 2011, but there are many other factors that
indicate that R.S. was actually in CVl Phase l and/or CVI Phase ll at that time. See id. at 694-95,
3364~67. As of October 2013, R.S. had a CVl Chart range of 5.75-8, indicating that he was in
Phase II. ]d. at 2332. The TSBVI Outreach Program Consultation Report from March 2015 also

placed R.S. in Phase ll. Id. at 3087. The l\/Iay 2015 Punctional Vision Evaluation and Learning

2'/`

 

 

 

 

Media Assessment notes a CVl Chart range of 6.25-8, also placing R.S. in Phase Il. Id. at 3110.
Plaintiff cannot establish that R.S. regressed with respect to his CVl phase while enrolled in
l~lPiSD.

(3) Mobility

Plaintiff alleges that he regressed with respect to his mobility. Plaintiff relies heavily on
data regarding his ability to move in his gait trainer in support of this position. ln Virginia, R.S.
could move in his gait trainer 100 to l50 feet in good time with few reinforcers. AR 717. in
October 2014, R.S. was able to “move forward with assistance to steer only for 50-l50 feet
consistently with visual and verbal prompting.” Id. at 2638. While this data does not clearly
indicate significant progress overall, the evidence in the record demonstrates that R.S. made
progress in several areas related to his mobility.

R.S.’s June 2l, 201l, IEP Progress Report from Virginia indicates that R.S. made
“sufficient” progress on his IEP goal of sitting in a classroom chair with good posture and
alignment without external supports with stand-by supervision for at least 15 minutes Id. at 706.
As of May 2015, R.S. could sit upright for 30 to 45 minutes in a chair with a supportive back and
no arm rest, as well as on a bench without back support for 15 to 20 minutes Id. at 3221.

R.S.’s June 6, 201l, Physical Therapy Progress Update from Virginia indicates that in his
stander, R.S. could “push into standing with extended knees and maintain this for 3-5 seconds at
a time.” Id. at 692. R.S. also demonstrated “momentary weight bearing through his legs for
standing.” fd. ln November 201l, R.S. could “assume[] weight on his legs for 1-3 seconds
consistently while in his gait trainer.” ]d. at 7'18. As of l\/iay 2015, R.S. could stand without

buckling his legs for 10 seconds to two minutes Id. at 3221.

28

 

ln November 2011, R.S. could “assume weight on his legs briefly when transitioning
between equipment with maximum adult support.” Id. at 7l8. R.S.’s 2015 FIE reported that R.S.
had “made nice progress in his ability to assist with transitional movements.” ld. at 3l43. For
example, “When corning to stand from the floor, {R.S.] will assist by pushing through his legs after
he is brought over his feet and elevated the first 30 degrees.” Id. “Standing pivot transfers require
minimal assistance to contact guard assistance once feet are correctly positioned.” ld.

(4) Fr`n.e Moto)' Skills

R.S. also showed improvement in his fine motor skills while enrolled in the District. ln
l\/lay 201 l, R.S. required hand over hand assistance for fine motor tasks, including table top tasks,
retrieving food from a bowl, grasping items, maintaining a grasp on items, and releasing items
AR 690. ln June 201 l, after three six-week grading periods, R.S. demonstrated some progress or
no progress on his fine motor-related iEP goals and objectives Icr.l. at 704-05.

in May 20l5, R.S. could maintain a grasp on an item from three seconds to a few minutes
ld. at 3220. R.S.’s 2014 lEP and i\day 2015 FIE reflect that R.S. only required
prompting/facilitation at the elbow to initiate a scoop, and was then able to bring the spoon to his
mouth with good accuracy to take a bite. ld. at 2914, 3145. R.S. also demonstrated an increase in
the items that he would reach for and grasp. ]d. at 3146.

(5) Academic Skills

Plaintiff alleges that R.S. regressed in his academic skills while attending HPiSD. Pl.’s
Mot. 27. Plaintiff argues that R.S. continued to regress through October 2014, and subsequent
progress reports “demonstrate that R.S. made little if any headway after that point.” Id. (citing AR

3180-3216). According to Plaintiff, in some cases, HPISD presented R.S. with goals he had

29

 

 

already mastered years ago in \/irginia. Id. The Court disagrees with Plaintiff’s characterization
of his academic progress

R.S.’s lurie 2l, 20l1 lEP Progress Report indicates that R.S. made some progress or did
not yet demonstrate progress on each of his annual goals and short term objectives See id. at 698-
701. On his lEP from November 15, 2011, R.S.’s present level of performance in academic skills
states:

Strengths: [R.S.] enjoys work sessions and will participate in trials for up to 20

minutes. He benefits from animated teacher engagement and reinforcement after

each completed trial. [R.S.j has mastered identifying colors several letters (A, B,

C, R, O, N, l, E, S, T, H) and numbers k_(l-l”/') when given a field oftwo. I»le can

answer yes/no questions using dlx¢l picture symbols about familiar pictures and in

order to request preferred objects [R.S.] benefits from having concepts paired with

the written word.

Needs: [R.S.] does not yet know his letter sounds lie still does not understand the

concept of matching two pictures [R.S.] needs to increase his sight word

vocabulary to include familiar items from his environment and grade level
curriculum. [R.S.] has difficult showing mastery of learned skills over time. At

times it is difficult to accurately assess his academic skills due to inattention He

also has a tendency to reach to the answer on his left before looking at both answer

choices to make a decision
Id. at 710.

As of l\/iay 2015, R.S. was identifying numbers one through l0 from three choices as well
as the next number in a sequence with 75 percent accuracy. Id. at 3220. R.S. was able to answer
yes and no questions using an L‘app” on his AAC device. Id. at 3l26. RrS. could also answer
“where” questions with 63 percent accuracy, “what” questions with 69 percent accuracy, and

“who” questions with 61 percent accuracy. Id. at 3218. R.S.’s l\/iay 2015 IEP included a matching

goal from three choices requiring 80 percent mastery. Id. at 3233.

30

 

IV. ANALYSIS
A. Neirh.er Exception 10 the 0ne-Year Statute of Ll`.mi!ations Applr.'es

As an initial matter, the Court affirms the SEHO’s determination that the one-year statute
of limitations barred any claims arising before April 13, 2014.

ln Texas, parents seeking relief under the lDEA must request a due process hearing within
one year of the date the complainant knew or should have known about the alleged action that
serves as the basis for the request. 19 TEX. ADMIN. CODE § 89.1151(0); See also 20 U.S.C. §
l415(f)(3)(C) (establishing a two-year statute of limitations unless a state statute provides
otherwise). 'l`here are two exceptions to the one-year statute of limitations The statute of
limitations does not apply when a parent is prevented from filing the due process complaint
because: (1) the school district made specific misrepresentations that it had resolved the problem
forming the basis of the complaint; or (2) the school district withheld information from the parent
that was required under the lDEA to be provided to the parent 19 TEX. ADMIN. CODE §
89.l151(d); see also 20 U.S.C. § l415(f)(3)(D)(i)-(ii). lt is undisputed that Plaintiff filed his
request for a due process hearing on April l3, 2015. r'l`hcrefore, all claims arising before April 13,
2014, are time barred unless an exception to the statute of limitations applies

(]) HPISD Did Not Make Specific Misrepresentations

For the first exception to apply, Plaintiff must demonstrate that HPISD specifically
misrepresented “that it had resolved the problem forming the basis of the complaint” and that such
a misrepresentation prevented Plaintiff’s parents from requesting a due process hearing 20 U.S.C.
§ 1415(f)(3)(D)(i). The SEHO concluded that this exception did not toll the limitations period
because “[o]ther than the pleadings and the arguments of counsel, there is insufficient evidence to

support an exception to the [statute of limitations].” AR 6.

31

 

 

The problem forming the basis of the complaint is a series of falls and injuries R.S. suffered
while at school beginning in October 20l 2. Plaintiff argues that the District prevented his parents
from requesting a due process hearing on the basis of R,S.’s falls because in October 2013,
Principal Gilbert asserted to Ruth B. “that he had met with other HPlSD employees to discuss and
implement new protocols so that these falls and injuries would not recur.” Pl.’s l\/lot. 33.
Moreover, Plaintiff argues that after R.S. fell again in November 2013, Principal Gilbert “made
specific representations that HPlSD would change not only the apparatus itself, but also the safety
mechanisms and proximity controls involved with Plaintifl"s care.” Id. “Relying on these specific
misrepresentations Plaintiff and his family did not request an administrative due process hearing.”
Id. After' the fall occurring in November 20l3, R.S. did not have any further incidents at his
elementary school. llowever, Plaintiff did fall again during a summer program at a different
elementary school in lune 2014. After the incident, Plaintif`f argues that “HPlSD gave Plaintiff’s
parents further assurances in the summer of 2014 that they would do everything necessary to
protect their son.” Id. “These representations coupled with the fact that R.S. was moving on to a
new school, gave Plaintiff` s parents ground to hope that their son could now move forward with
both safety and success.” Id.

The Court finds that the evidence in the record does not support Plairrtiffs claim that the
District made specific misrepresentations regarding its commitment to R.S.’s safety. A
“misrepresentation” is defined as “[t]he act or an instance of making a false or misleading assertion
about something, usually with the intent to deceive.” Mr`srepresenta[r`on, BLACK’S LAW
DICTIONARY (thh ed. 2014). Plaintiff does not allege or present any evidence that the District
intended to mislead or deceive Plaintiff’s parents See D.K. v. Ab:.`ngron Sch. Dist. ("D.K. ”), 696

F.3d 233, 246 (3d Cir. 2012) (“Therefore, we hold that in order to be excused from the statute of

32

 

limitations based on § l4i5(f)(3)(D)(i) because the school ‘specific[ally] misrepresent[ed} . . . that
it had resolved the problem,’ plaintiffs must show that the school intentionally misled them or
knowingly deceived them regarding their child’s progress.”).

l\/loreover, Plaintiff does not point to any evidence that the District actually failed to
implement the promised changes Plaintiff’s argument assumes that because the District told
Plaintiff’s parents that it would implement changes to ensure Plaintiff`s safety, and because
Plaintiff continued to suffer from falls and injuries, then the District must not have made any
changes. l"lowever, evidence in the record demonstrates that HPISD did make changes to its safety
protocol For example, after R.S. fell in l\lovember 20i3, Principal Gilbert investigated the
incident, met with R.S.’s parents, and followed up on the meeting with an email regarding the steps
the District Was taking to ensure R.S.’s safety, including instituting a hygiene protocol, the addition
of a safety belt to the changing table, and implementing a rotation that would have one staff
member within arm’s reach of R.S. at all times. See AR 4475-76, 5314, 6103-08, 61124 R.S. did
not suffer any further injuries or incidents while a student at HES. [d. at 6107.

(2) HPISD Did Not Withhold Prior W."itten Notice

For the second exception to apply, Plaintiff must demonstrate that HPISD withheld
information from Plaintiff’s parents that was statutorily required to be provided to the parents See
19 TEX. ADMIN. CODE § 89.i151(d); see also 20 U.S.C. § l415(i)(3)(l))(ii). The SEHO
determined that this exception should not apply because “[t]he record is replete with examples and
evidence of the extraordinary efforts the District undertook to collaborate and communicate with
[Plaintiff’s] [p]arents.” AR 6.

A school district is required to provide “[w]ritten prior notice [(“WPN”)] to the parents of

the child” whenever the school district “refuses to initiate or change[] the identification, evaluation,

33

 

 

or educational placement of the child, or the provision of a free appropriate public education to the
child.” 20 U.S.C. § ldl§(b)(B)(B). Plaintiff contends that “Plaintiff”s parents approached HPISD
numerous times, calling attention to the repeated failure of the school district’s personnel to protect
R.S.’[s] safety and welfare and R.S.’[s] regression in multiple skills, both academic and
otherwise.” Pl.’s l\/lot. 34. “Plaintiff’s parents made unequivocally clear that they viewed these
failures as directly impacting Plaintiff’s right to a [FAPE}.” Id. Plaintiff argues that ‘°HPISD
personnel appear not to have made any substantial changes, as the injuries to R.S. multiplied and
his regression continued[.]” Id. Therefore, Plaintiff argues that HPISD triggered the second
exception by failing to meet its “very specific notification obligations” after “refus[ing] to
implement measures that would impact the provision of a [FAPE}.” Id.

The Court finds the evidence in the record insufficient to support Piaintiff’ s claim that the
District withheld WPN of its refusal to implement the changes requested by Plaintiff”s parents
Plaintiff does not identify any specific incident where WPN was required and HPISD failed to
provide it. Piaintiff argues only generally that HPISD “sirnply refused to provide any further
information at all” regarding its “refusal to implement measures that would impact the provision
of a [FAPE].” Pl.’s Mot. 34. l-lowever, a review of the record reflects that HPISD provided
Plaintifi" and his parents with WPN each time it was required See AR 2440-45, 2458-59, 2582-
83, 2759~60, 2970~71, 2998-99, 3002-03.

(3) PIaintiffFai/s to Establish that HPISD Caused his F ailure to Request a Hem'l.'ng

Finally, assuming arguendo that l-lPISD did make specific misrepresentations and did
withhold prior notice, Plaintiff has not demonstrated by a preponderance of the evidence that the
District prevented Plaintif`f`s parents from requesting a due process hearing “Estabiishing

evidence of specific misrepresentations or withholding of information is insufficient to invoke the

34

 

 

exceptions; a plaintiff must also show that the misrepresentations or withholding caused [his}
failure to request a hearing or file a complaint on time. The terms ‘prevented from’ and ‘due to’
denote a causation requirement.” D.K., 696 F.3d at 246.

The Court agrees with the SEHO that “[t]he record ls replete with examples and evidence
of the extraordinary efforts the District undertook to collaborate and communicate with
[Plaintiff` s} [p]arents.” AR 6. HPISD provided Piaintiff`s parents with copies of the procedural
safeguards at every appropriate juncture See id. at 2460-75, 2483-84, 2486-87, 2584~87, 2768-
69, 2981-95, 3278-85. The procedural safeguards thoroughly outline the rights of students and
parents and the process for resolving disagreements, including mediation and requesting a due
process hearing See, e.g., id. at 3287-305. Moreover, Plaintiff was represented by an advocate
from Disability Rights Texas at the October 3l, 20l3, ARD meetingl Id. at 2453. Plaintiff fails
to provide to any evidence or explanation as to how the District prevented Plaintiff’s parents from
requesting a due process hearing or interfered with their ability to do so.

The one-year statute of limitations began running one year before the date the due process
complaint was originally filed--April l3, 2015. The Court finds that Plaintiff has failed to
demonstrate by a preponderance of the evidence that either exception to the statute of limitations
applies in this case. Thei‘efore, the Court affirms the conclusion of the SEHO that all of Plaintiff` s
claims arising before April l3, 2014, are time barred by the statute of limitations

B. The District Dia' Not Deny R.S. a FAPE

“To meet its substantive obligation under the IDEA, a school must offer an IEP reasonably
calculated to enable a child to make progress appropriate in light of the child’s circumstances.”
Endrei»v F., 137 S. Ct. at 999. “The ‘reasonably calculated’ qualification reflects a recognition that

crafting an appropriate program of education requires a prospective judgment by school officials

35

 

 

The Act contemplates that this fact-intensive exercise will be informed not only by the expertise
of school officials, but also by the input of the child’s parents or guardians.” Id. (internal citations
omitted). “Any review of an lEP must appreciate that the question is whether the lEP is
reasonable, not whether the court regards it as ideal.” Id. (citation omitted).

The IEP must aim to enable the student to make progress. Ia'. For most children, a FAPE
will involve integration in the regular classroom and individualized special education calculated
to achieve advancement from grade to grade Id. at 1000. lf full integration in the regular
classroom and achievement on grade level is not a reasonable prospect for a child, his IEP need
not aim for grade-level advancement ]d. But his educational program must be appropriately
ambitious in light of his circumstances, just as advancement from grade to grade is appropriately
ambitious for most children in the regular classroom ld. rl`he goals may differ, but every child
should have the chance to meet challenging objectives Id.

The Supreme Court has not adopted a bright-line standard for determining what
“appropriate” progress looks like from case to case. ld. at 1001. The adequacy of a given IEP
turns on the unique circumstances of the child for whom it was created Id. However, “[w]hen all
is said and done, a student offered an educational program providing merely more than de liriirr`lnis
progress from year to year can hardly be said to have been offered an education at all.” Id. (internal
quotation marks omitted). “For children with disabilities, receiving instruction that aims so low
would be tantamount to ‘sitting idly . . . awaiting the time when they were old enough to ‘drop
out.”’ Id. (quoting Roi'vfey, 458 U.S. at l79). "l`he IDEA demands more. ]d.

The Fifth Circuit uses a four-factor test established in Mz`chae[ F. to evaluate whether an

IEP substantively complies with the lDEA. Renee J. ex rel C.J. v. Hous. lndep. Sch. Disr. (“Renee

36

 

 

J.”), 913 F.3d 523, 529 (Sth Cir. 20l9).3 The factors include whether: (l) the student’s program
is individualized on the basis of the student’s assessment and performance; (2) the program is
administered in the lr,RE; (3) the services are provided in a coordinated and collaborative manner
by the key stakeholders; and (4) positive academic and non~academic benefits are demonstrated
Id. The Fifth Circuit has “not held that district courts must apply the four factors in any particular
way,” but only “that these factors are ‘indicators’ of an lEP’s appropriateness, intended to guide a
district court in the fact-intensive inquiry of evaluating whether an IEP provided an educational
benefit.” Mz'chael Z., 580 F.3d at 294. l-lowever, the Fifth Circuit has long held that the fourth
factor is critical. Renee J., 913 F.3d at 529 (citing R.P. v. Alamo Heighrs Ina'ep. Sch. Disf., 703
F.3d 801, 813-lit (5th Cir. 2012).
(1) R.S. ’s IEP Was Indivl'dualized on the Basl's of His Assessments and Pelfornmnce

The IDEA mandates that in developing a student’s IEP, the lEP team shall consider: “(i)
the strengths of the child; (ii) the concerns of the parents for enhancing the education of their child;
(iii) the results of the initial evaluation or most recent evaluation of the child; and (iv) the academic,
developmental, and functional needs of the child.” 20 U.S.C. § 1414(d)(3)(A).

ln developing R.S.’s IEP, the ARDC relied on the District’s evaluations, R.S.’s PLAAFPS,
and outside reports, which included the 2012 FIE, the 20l4 FBA, the 2014 O&M Evaluation, the
2015 FIE, the TSBVI Outreach Program Consultation Reports, the 2015 Functional Vision
Evaluation and Learning Media Assessments, and the Dallas Services Eye Exam report. See AR
41»42, 2259~61, 2273-327, 2331-34, 2589-619, 2623-25, 2776-79, 2828-30, 3032-66, 3086-3179,

32l8-22. The ARDC also solicited input from R.S.’s parents at collaboration meetings prior to

 

3 Tlre Fifth Circuit recently reaffirmed the validity ot` the Michaei F. test in light of the Supreme Court’s ruling in
Endret-v F. See Renee J., 913 F.3d at 529 (citing E.R. v. Sprr`ng Brnnch linden Sch. Dist., 909 F.3d 754 (5th Cir.
2018)).

37

 

ARDC meetings, and from R.S.’s private therapists and specialistsl See id. at 2426, 2429, 2764,
3308-09, 3973, 6088-89, 92. Based on this information, R.S.’s ARDC drafted IEP goals and
objectives, reached agreement on the lEP goals and objectives, and provided R.S. with special
education and related services accordingly See id. at 2426-31, 2433-38, 2453-56, 2458-59, 2481,
2578-80, 2582-83, 2759-60, 2764-66, 2772-74, 2996-3003, 3259-3271.

Plaintiff, however, contends that HPISD was incapable of providing R.S. an lEP
individualized on the basis of his assessment and performance because HPlSD: (l) did not take
sufficient account of the serious risk of injury to R.S. to ensure minimization of that risk‘, (2) did
not take sufficient account of R.S.’s demonstration of skills in his prior educational environment,
such that it did not recognize the regression R.S. was experiencing until it was too iate; and (3) did
not fully implement the recommendations provided by its own evaluators and outside consultants
Pl.’s Mot. 35~36. The Counts finds that Plaintiff`s contentions are not borne out by the evidence
in the record.

As to Plaintiff’ s safety argument, two of the falls incurred by R.S. during his time at HPISD
fall within the applicable statute of limitations_-R.S.’s fall off the Kaye bench in .lune 2014, and
R.S.’s fall in his “office chair” in September 2014. The Court finds that Plaintiff has not
demonstrated how these incidents rendered HPISD incapable of providing R.S. with an
individualized IEP and thus, denied him a FAPE.

Piaintiff relies heavily on the testimony of his expert, Dr. van Dijk, to make the argument
that the injuries R.S. suffered “constitute the type of stressors that would have such a long term
negative impact and interfere with learning, in part by raising the level of cortisol in the brain that
has such damaging impact on learning.” Pl.’s Mot. 38 (citing AR 1750, 5453-56). Plaintiff argues

that the SEHO “ignored Plaintiff’ s evidence and argument on this point, including the evidence

38

 

 

presented by Dr. van Dij k concerning the inevitable impact of Plaintiff’s injuries at HPISD on his
stress levels and the resultant effect on his ability to learn.” Id. at 39. While Plaintiff criticizes the
SEHO for ignoring Dr. van Dijk’s testimony, it is within the SEI~IO’s discretion to make credibility
determinations regarding witnesses See Renee J. ex rel. C.J. v. Hou. Indep. Sch. Disr., 333 F.
Supp. 3d 674, 699 (S.D. Tex. 2017). in the Court’s own review of Dr. van Dijk’s testimony, the
Court notes that Dr. van Dijk emphasized that he conducted only a very informal and abbreviated
observation of R.S., not a formal evaluation and assessment AR 5404, 5436~37, 546l. Dr. van
Dijk testified that he premised his opinions entirely on the assumption that the allegations
contained in the Request for Due Process Hearing were accurate Id. at 5472-73. Mcreover, Dr.
van Dijk testified that he did not realize R.S. was attending Chase’s Place at the time of his
observation ]d. at 5475.

Beyond the opinions of Dr. van Dijk, Plaintiff points to no other evidence in the record to
support his argument that the June 2014 and September 2014 falls denied R.S. a FAPE. There is
no evidence in the record of any long-term effect of R.S.’s injuries on his health or ability to learn.
Rather, the evidence in the record undercuts this argument For example, R.S. returned to class
for the remainder of the day following the September 2014 incident Ia'. at 4409. l\/loreover,
Boudreaux testified that she did not witness any indication that R.S. suffered a concussion as a
result of his injuries, and to her knowledge, neither the school nor the nurses received
documentation from a physician that R.S. suffered a concussion. Ia'. at 6248-49. There is also
testimony from Baltisberger that during his four visits to HPlSD, he never observed anything
unsafe for R.S., and that “[t]here was always an adult with him, always. There was always an

adult . . . very close to him.” Id. at 5791-92, Finally, Estrada testified that the District’s Special

39

 

 

Ed Parent Advisory group never raised any safety concerns, and there was no documentation that
there was an ill intent or neglect by HPISD staff. Id. at 6394.

'l`he Court understands that any time a child is injured at school, it can be alarming for both
the student and parents, especially if the child, like R.S., does not have protective instincts.
However, the Court also notes that TSBVl’s General Orientation and l\/lobility Recomrnendations
for Functional Programs given to R.S.’s ARDC emphasizes that parents and schools should “[l]et
safe accidents happen.” ]d. at 3065. The recommendations explain,

We learn from mistakes and if we prevent a child from having accidents occur, we
are depriving them of the opportunity to learn from the mistake or accident lf a
child is walking orr the playground and tumbles on the ground due to a change in
elevation, they learn what it is to fall, they learn how to get up, and with enough
occurrences they learn to shift their balance and prevent themselves from falling
lt has to be lived, to be learned. Certainly there are some accidents that are beyond
the scope of safety, such as the fall from the top of the swing set or stepping into a
street with moving vehicles. These are indeed areas the adult should intervene
But, if an accident will not result in bodily harm it can be an opportunity for learning
to occur. Sometlmes we pre~teach a skill to a child, such as a protective technique
that includes bringing the hand up in front of the head to prevent bumping into a
table when bending down; generally the skill is only truly acquired when the child
burnps the table with their head and is able to make the connection within
themselves that bringing the hand up before bending down could prevent the bump
in the future. lf as adults we always provide the prompt or cue to implement the
protective technique for them to avoid bumping their head, we are interfering with
the natural learning process.

Id. at 3065-66. These recommendations from TSBVI are in line with Boudreaux’s testimony that,
“When you’re learning a sl<ill, you are at risk to have an incident.” [d. at 6290. All children are
at risk for suffering from minor falls, bumps, and bruises while at school, especially when
exploring and interacting with the world around them. There is no evidence in the record that the
falls and injuries suffered by R.S. were “beyond the scope of safety.” Id. at 3065.

The Court agrees with the SEHO’s statement that, “T he numerous accidents and minor

injuries [R.S] suffered while attending District schools were unfortunate and troubling; they are

40

 

 

also somewhat understandable in the sense that lR.S.] is an outgoing, friendly, and active child
who has multiple physical challenges.” Id. at 40. The SEHO concluded, “The numerous accidents
and minor physical injuries suffered by [R.S.] at District schools did not threaten [R.S.’s] health
in a manner that undermined his ability to learn and did not rise close to the level of denying [R.S.}
a FAPE.” [d. The Court finds that the evidence in the record supports this conclusion

With regard to Plaintiff" s regression argument, any regression occurring before April l3,
2014, is outside the one~year statute oflimitations. l\/loreover, the Court agrees with the SEHO’s
finding that the District “provided adequate compensational services to correct the regression”
through TSBVI consultations la'. at i9, 36.

Finally, Plaintiff’s argument that HPlSD failed to implement the recommendations
provided by its evaluators and outside consultants is not supported by the evidence in the record.
Baltisberger testified that by his final visit, HPISD “really seemed to be hitting their stride” in
implementing his recommendations and adopting Active Learning strategies Id. at 5785. 'l`he
evidence in the record also reflects that HPISD held trainings, collaboration meetings and
consultations and observations from District specialists following R.S.’s ARDC meetings to
ensure staff and teachers were capable of implementing R.S.’s objectives and goals See id. at
3395-412, 3754-948, 3949-59, 3970-76.

The Court finds that Plaintiff has failed to meet his burden in establishing that R.S.’s IEP
was not individualized on the basis of his assessments and performance l`lrerefoi'e, the first
M:'chael F. factor weighs in favor of the District.

(2) R.S. ’s IEP Was Implemented in the LRE
Pursuant to the IDEA, a student must be educated in the “least restrictive environment”

appropriate to meet his needs 20 U.S.C. § 1412(a)(5)(A). Specifically, the IDEA mandates that:

41

 

 

To the maximum extent appropriate, children with disabilities . . . are educated with

children who are not disabied, and special classes, separate schooling, or other

removal of children with disabilities from the regular educational environment
occurs only when the nature or severity of the disability of a child is such that
education in regular classes with the use of supplementary aids and services cannot

be achieved satisfactorily
Id.

L‘"l`he lDEA’s strong preference in favor of mainstreaming must ‘be weighed in tandem
with the Act’s principal goal of ensuring that the public schools provide [disabled] children with a
free appropriate education.” Jt.'cm P., 582 F.3d at 586 (quoting Dcmiel R.R. v. State Bd. ofEduc.,
874 F.2d 1036, i044~45, 1048 (Sth Cir. i989)). in determining whether an lEP’s placement ofa
student with disabilities is in the LRE, the Court’s analysis should be “an individualized, fact-
specific inquiry that requires [it} to examine carefully the nature and severity of the child’s
handicapping condition, his needs and abilities, and the schools’ response to the child’s needs. "
Dcml`el R.R., 874 F.Zd at 1048.

Plaintiff argues that HPlSD did not offer to administer R.S.’s iEP in the LRE appropriate
to his needs, in particular because “HPISD did not provide R.S. meaningful interaction with his
peers.” Pl.’s Mot. 42. The Court disagrees Although R.S.’s iEP included placement in the special
education setting for approximately 8'? percent of the school day, R.S. had opportunities for
meaningful interactions with his general education peers. AR 3249-50.

At l*lES, HPISD utilized “reverse inclusion” for R.S., where R.S.’s general education peers
would come to lunch with R.S. in the Lift Classroom. Id. at 5896, 6093. R.S. also had interaction
with his general education peers in the general education classroom, on school field trips, on the
playground, and during all school assemblies Id. at 6123-24, 6150-54. MIS had a peer tutor

program where general education students applied to spend a period of their day with students with

special needs. Id. at 6399-40(). As a result, even when R.S. was in the special education setting,

42

 

 

 

he had interaction with his general education peers. ln math class, R.S. had two to three general
education peer tutors with him every day. Ia'. at 3249-50, 6331, 6338~39. ln addition to PE in the
general education environment for 150 minutes a week, R.S. also received 30 minutes of adaptive
PE each week. [d. at 3249-50. During adaptive PE, R.S. worked and interacted with general
education peer tutors as well. ld. at 6356. R.S. also had opportunities for interacting with his
general education peers during his job delivering items with his assistant, and in the cafeteria at
lunch. [d. at 5895, 6400. Although R.S. often ate in the special education classroom with a peer,
he still went to the cafeteria for the social aspect of the lunch period. [d. at 5895.

Plaintiff failed to present sufficient evidence that his educational placement was
inappropriate in any way or more restrictive than what R.S. required to make progress on his goals
and objectives The Court finds that the evidence in the record supports the SEHO’s finding that,
“Given the level of support and assistance that [R.S.] requires to progress in his lEP goals, overall
the District has mainstreamed {R.S.] to the maximum extent possible.” Id. at 37. Therefore, the
second Mi`chael F. factor weights in favor of HPlSD.

(3) R.S. ’s Serw'ces Were Provia'ed in a Coordl'natea' and Coh‘aboratl've Mmmer

The lDEA provides that the iEP team (referred to as an ARDC in Texas) consist of the
parents, at least one regular education teacher of the student, at least one special education teacher
of the student, a representative of the school district who is qualified to provide specially designed
instruction and is sufficiently knowledgeable about the general education curriculum and
availability of resources, and an individual Who can interpret the instructional implications of
evaluation results. 20 U.S.C. § l4l4(d)(l)(B). ln addition, at the parents’ or school district’s
discretion, the ARDC may include other individuals who have knowledge or special expertise

regarding the studentl Id.

43

 

Plaintiff argues that HPISD failed to offer services to R.S. in a manner coordinated and
collaborative with R.S.’s parents and private providers Pl.’s l\/lot. 43. The Court disagrees The
record is replete with examples of coordination and collaboration between HPISD, Plaintiff"s
parents outside consultations and Plaintiff"s private specialists

ln developing R.S.’s lEP, the ARDC collaborated with District staff, Plaintiff’s parents,
and outside providers and consultations See AR 249l~99, 2595~6l9, 3052~66, 3086~93, 3308~09,
3754-954, 3970-4047, 4480-82, 5853-57, 5872, 5879, 5903-04, 5906-07, 6082-83, 6088-89, 6092,
6094, 6l14-16, 6l7i-72. input was sought from R.S.’s teachers and specialists including his
speech pathologist, occupational therapist, physical therapist, adaptive PE teacher, AT specialist,
music therapist, O&M specialist, behavior specialist, TVI, and TSBVl Outreach Program
consultants Id. ln addition to ARDC meetings the HPISD staff collaborated with Plaintist
parents and considered parental input during monthly “coliaboration meetings.” See id. at 4480»
81, 4553, 6092, 6116. The District sent draft iEP documents to Plaintiff`s parents prior to his
ARDC meetings and incorporated their feedback into R.S.’s lEPs. See id. at 4484»504, 4558~63,
4571-75.

At least one of Plaintiffs parents participated in every ARDC meeting. ld. at 2426, 2439,
2453, 248l, 2578, 2764, 2967-69, 2978, 3067, 3072, 3253-56. in order to collaborate with
Plaintifi’ s parents the District typically scheduled R.S.’s ARDC meetings on Fridays so that Cdr.
S. could travel in fi'om out of town, even though Fridays were not the usual ARDC meeting day at
HES. In.'. at 6088. The ARDC meetings lasted up to several days Id. at 6088-89. 'l`he ARDC
meeting documentation reflects extensive parental input and requests for consideration, which
almost always resulted in input being incorporated into R.S.’s lEP. See id. at 2426»38, 2956-66,

3259-7l.

44

 

 

The District staff who implemented R.S.’s IEP collaborated closely with each other
through team meetings and with outside service providers See, e.g. , id. at 3754~948 (observations
and consultations from TVI), 3949-59 (observations and consultations from O&l\/l specialist),
3970-76 (communication log from physical therapist). Following ARDC meetings the District
ran numerous trainings to for staff and teachers working with R.S. on his unique needs safety
issues and equipment See, e.g., id. at 3395-4l2; cf Jucm P., 582 F.3d at 587' (affirming district
court’s conclusion that school district provided services that were not coordinated and
collaborative where IEP committee participants failed to communicate and collaborate outside of
meetings and district staff struggled with training and follow up”). R.S.’s specialists and teachers
frequently communicated and collaborated with R.S.’s parents caretakers and private therapists
regarding his equipment, his progress and any health issues and concerns See, e.g., id. at 3970-
76, 5857-58, 5906, 6180-86‘ The Court also notes that HPISD hired a private caregiver who was
working with R.S. at home to be his aide at school. Id. at 6293.

lt is undisputed that Plaintiff’s parents expressed their disagreement and concerns with
R.S.’s progress goals and objectives on numerous occasions “[Tlhe lDBA ‘imposes extensive
procedural requirements designed to provide parents with an opportunity for meaningful input{.]”
Rockwaf[ Indep. Sch. Dist. v. M.C. ex rel. M.C., 8l6 F.3d 329, 339 (Sth Cir. 2016) (quoting Buser
ex rel_ Birser v. Cr)rpus Chrisri` lmiep. Sch., 51 F.3d 490, 493 (Sth Cir. l995)). However, the “right
to provide meaningful input is simply not the right to dictate an outcome and obviously cannot be
measured by such.” Whr`te, 343 F.3d at 380. “Absent any evidence of bad faith exclusion of the
parents or refusal to listen to or consider the [parents’} input, [the school districtl [meets] lDEA
requirements with respect to parental input.” Ia'. Here, Plaintiff has provided no evidence of bad

faith exclusion of his parents or a refusal by the District to listen to or consider his parents’ input.

45

 

 

The Court finds that the evidence in the record supports the SEHO’s conclusion that, “The
District went to extraordinary lengths to include [R.S.’s] [p]arents in [R.S.’s] entire educational
program and satisfied all collaboration requirements.” Id. at 4l. l-"laintiff has not met his burden
in establishing that HPISD failed to collaborate and coordinate with key stakeholders in
implementing his IEP. Therefore, the third Michc/el F. factor weighs heavily in favor of the
District.

(4) R.S. Demonstrated Positive Acaa’emic amf Non~Academic Beneji`.ts under his IEP

The final Michcrel F. factor is the point of greatest disagreement between Plaintiff and the
District. Plaintiff alleges that he suffered severe regression during his time enrolled in HPlSD,
particularly with respect to his communication skills vision, mobility, academic goals and
emotional state. See Pi.’s Mot. 25~29. As a result, Plaintiff argues that HPISD failed to offer him
a reasonable likelihood of positive academic and non-academic benefits Id. at 45. The Couit,
however, finds that the evidence in the record does not support Plaintist position.

'l`he Court commends Plaintiff’s parents for acting as tierce advocates for their child and
consistently pushing for challenging and meaningful goals to be included in his lEP. However,
R.S.’s records from his school district in Virginia do not support the level of skill and progress
Plaintiff alleges he had achieved before his enrollment in HPISD. R.S.’s November 201l IEP
from Virginia even notes that R.S. “has difficulty showing mastery of learned skills over time,”
and that “it is difficult to accurately assess his academic skills due to inattention.” Id. at 7l0. R.S.
continued to demonstrate inconsistent progress during his time at HPISD. See, e.g., id. at 2428.
His skill level varied greatly depending on his familiarity with the concept See, e.g., id. at 6019-

20. Consequently, it appears to the Court that there was disconnect and disagreement between

46

 

Plaintiff" s parents and HPISD staff regarding R.S.’s progress regression, and current ability levels
See, e.g., id. at 5760-61.

As a result of R.S.’s multiple disabilities his accomplishments happen more slowly and
incrementally, with the “bi g gains” occurring over a number of years or long periods of time. Id.
at 5793. Despite periods of regression and varied performance on assessments overall, R.S.
demonstrated growth in his communication skills mobility, and fine motor skills in addition to
making academic progress See supra § lll.H. The Court finds that the evidence in the record
establishes that R.S. demonstrated positive academic and non-academic benefits under his lEP.
Therefore, the final Michcrel F. factor weighs in favor of HPISD.

Considering the evidence and its bearing on the four Michc:el F. factors the Court
concludes that R.S.’s lEP was reasonably calculated for him to receive meaningful educational
benefits and thus provided him with a FAPE in accordance with IDEA.

C. Privnte Placement

As discussed above, the evidence in the record establishes that HPISD provided R.S. with
a FAPE at all relevant times Thus, the Court does not need to reach the question of whether
private placement at Chase’s Place was appropriate under the IDEA. See Hovem, 690 F.3d at 396
(citing Sch. Comm. quw-‘lr'ngron, 471 U.S. at 369). However, assuming m'guendo, that Plaintiff
did establish a violation of the lDEA, the Court finds that Plaintiff still is not entitled to
reimbursement for R.S.’s private placement because he did not establish that Chase’s Place is an
appropriate placement under the IDEA.

l\/lost significantly, Chase’s Place did not individualize R.S.’s educational program on the
basis of his assessment and performance Chase’s Place did not evaluate R.S. to determine his

goals AR 5609~10. There is also no indication from evidence in the record that Chase’s Place

47

 

 

collects data to measure R.S.’s progress See id. at 559l, 5619-20. Moreover, Chase’s Place is
not utilizing Active hearning strategies which both Baltisberger and Dr. van Dijk testified is
necessary for R.S.’s progress See ld. at 5613.

The Court also notes that the evidence indicates that Chase’s Place may be underfunded
and understaffed. Id. at 5358-59. The record is devoid of any evidence that Chase’s Place employs
a physical therapist, a TVl, an O&M specialist, an AT specialist, an adaptive PE teacher, a music
therapist, or a l:l aide, even though these specialists are necessary for R.S. to receive an
appropriate education See id. at 3250.

Finally, Chase’s Place fails to provide R.S. with services in the LRE as all students
attending Chase’s Place are students with disabilities Ia'. at 5626.

The Court finds that even if the District violated the IDEA, Plaintiff still is not entitled to
reimbursement for his tuition to Chase’s Place and private supplemental services because he has
failed to meet his burden in establishing that Chase’s Place is an appropriate placementl

V. C()NCLUSION

For the reasons stated ahove, the Court finds that Plaintiff has failed to prove by a
preponderance of the evidence that l~lPlSD denied R.S. a FAPE in violation of the lDEA. T he
Court affirms the decision of the SEHO in the underlying due process hearing Therefore, the
Court grants Defendant HPlSD’s Motion for Judgment on the Administrative Record [ECF No.

20}, and denies Plaintiff’ s l\/lotion for Summary Judgment lECF No. 22].

48

 

SO ORDERED.

SlGNED i\/larch 8, 2019.

w§c¢é,aa~._

KAREN GREN sCHOLER
UNrrai) s'rA'rEs DISTRICT JUDGE

49

 

